DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.
Response to Amendment
The Amendment filed October 18, 2022 has been entered.  Claims 1-7, 9, 11-20 remain pending in the application.  Applicant’s amendments have overcome the claim objection to claim 16.
Claim Objections
Claim 1 is objected to because of the following informality:  on line 8, “the” is used to introduce triggering bolt whereas “a” is used on line 15.  For purposes of examination, the Examiner will reverse the reverse the two words to correct the antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
32

Claims 1, 2, 3, 4, 5, 6, 7, 9, 11, 12, 13, 14, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al., US 3582122 (hereinafter Foster). 
Regarding claim 1, Foster teaches a self-latching automatic flush-bolt to be mounted within a door leaf (20), comprising: 
a flush-bolt assembly to extend within an interior portion of the door leaf (21; Fig 1); 
a latch bolt assembly (25; 27; 29; 30; 31; 32) connected to the flush-bolt assembly to move from at least partially locked in a door frame in a first vertical position (Fig 3) to unlocked in a second vertical position (retracted position discussed in Abstract]), the latch bolt assembly comprising: 
a locking latch bolt (27) to extend through a frame strike (28; Fig 3), 
a support bolt (31) to connect to a triggering bolt (48) within the flush-bolt assembly (Fig 3), 
a latch bolt rod (29) connected at a first end to the locking latch bolt and at a second end to the support bolt (Fig 3) to move the locking latch bolt with respect to the support bolt (col 2, lines 42-see movement of 30 of 29 between Fig 3 and Fig 6), and 
a latching spring (32) disposed on the second end of the latch bolt rod (away from first end where 27 is located; Fig 3) to compress in response to the locking latch bolt contacting the frame strike, such that the locking latch bolt is retracted (see 32 compression between Fig 3 and Fig 6), and to extend in response to the locking latch bolt moving within an opening within the frame strike (see 32 extension between Fig 6 and Fig 3), such that the locking latch bolt is extended simultaneously while the latching spring is extended (col 2, lines 37-52)
the triggering bolt (48) connected to the latch bolt assembly (Fig 3) to move the latch bolt assembly from at least partially extended in a first vertical position to retracted in a second vertical position in response to the triggering bolt moving from retracted in a first lateral position to at least partially extended in a second lateral position (col 4, lines 25-53; 48 extension required for any 27 retraction), and move the latch bolt assembly from retracted in the second vertical position to at least partially extended in the first vertical position in response to the triggering bolt moving from at least partially extended in the second lateral position to retracted in the first lateral position (col 4, line 66 – col 5, line 12); and 
a support bolt guide (33) disposed between the flush-bolt assembly and the latching spring (Fig 3), and connected to the support bolt to provide a surface for the latching spring to compress (see 32 compression against 33 from Fig 3 to Fig 6).
Regarding claim 2, Foster teaches the self-latching automatic flush-bolt of claim 1, wherein the flush-bolt assembly (21) comprises: a first portion; a second portion perpendicularly disposed away from an end of the first portion with respect to a first direction; and a third portion perpendicularly disposed away from the end of the first portion with respect to a second direction opposite from the first direction (see Annotated excerpt Fig 3-Foster).

    PNG
    media_image1.png
    643
    522
    media_image1.png
    Greyscale

Annotated excerpt Fig 3-Foster
Regarding claim 3, Foster teaches the self-latching automatic flush-bolt of claim 2, wherein the flush-bolt assembly (21) further comprises: a triggering bolt receiving aperture (49) disposed on the end of the first portion to receive the triggering bolt therein (Fig 3).
Regarding claim 4, Foster teaches the self-latching automatic flush-bolt of claim 3, wherein the triggering bolt (48) retracts within the triggering bolt receiving aperture (49) in response to contact with another door leaf (15) thereupon (col 3, lines 14-39; Fig 3).
Regarding claim 5, Foster teaches the self-latching automatic flush-bolt of claim 2, wherein a width of the first portion is greater than a width of the second portion and a width of the third portion (see Annotated excerpt Fig 3-Foster; width of each portion considered to be in the horizontal direction in the figure).
Regarding claim 6, Foster teaches the self-latching automatic flush-bolt of claim 2, wherein the first portion (see Annotated excerpt Fig 3-Foster) is parallel with respect to a top edge of the door leaf (49 top and bottom surfaces are part of first portion and are parallel with the top edge of the door leaf; Fig 3)
Regarding claim 7, Foster teaches the self-latching automatic flush-bolt of claim 2, wherein the first portion (see Annotated excerpt Fig 3-Foster) is planar (the portion of 24 in first portion is flat and planar; Figs 2, 3).
Regarding claim 9, Foster teaches the self-latching automatic flush-bolt of claim 1, wherein the latch bolt assembly (25; 27; 29; 30; 31; 32) further comprises: a base (30) disposed on at least a portion of the flush-bolt assembly (Fig 3) to receive the support bolt (31) thereupon (col 3, lines 37-52).
Regarding claim 11, Foster teaches the self-latching automatic flush-bolt of claim 1, wherein the support bolt guide (33) at least partially surrounds at least a portion of the latch bolt assembly (33 surrounds 31; col 3, lines 37-52).
Regarding claim 12, Foster teaches the self-latching automatic flush-bolt of claim 1, wherein the support bolt guide (33) is substantially d-shaped (Fig 3 depicts 33 projecting leftward in a substantially d-shaped structure).
Regarding claim 13, Foster teaches the self-latching automatic flush-bolt of claim 1, further comprising: a latch bolt guide (25) connected to a top edge of the door leaf (20) to receive at least a portion of the latch bolt assembly therethrough (Fig 3).
Regarding claim 14, Foster teaches the self-latching automatic flush-bolt of claim 13, wherein the latch bolt guide (25) at least partially surrounds at least a portion of the latch bolt assembly (Fig 2 depicts 25 surrounding 27).
Regarding claim 16, Foster teaches the self-latching automatic flush-bolt of claim 1, further comprising: a door leaf plate (24) disposed against a side edge (22) of the door leaf (20; Fig 2).
Regarding claim 17, Foster teaches the self-latching automatic flush-bolt of claim 16, wherein the door leaf plate (24) connects to the flush-bolt assembly (21; Figs 1, 2, 3).
Regarding claim 18, Foster teaches the self-latching automatic flush-bolt of claim 16, wherein the door leaf plate (24) connects to the latch bolt assembly (25; 27; 29; 30; 31; 32; Fig 3 depicts 24 connected with 31).
Regarding claim 19, Foster teaches the self-latching automatic flush-bolt of claim 16, wherein the door leaf plate (24) connects to the support bolt guide (33; Fig 3 depicts 24 connected with 33).
Regarding claim 20 Foster teaches the self-latching automatic flush-bolt of claim 16, wherein the door leaf plate (24) is a planar surface (Fig 2 depicts the outward facing surface of 24 to be planar).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Foster, US 3582122, as applied to claims 1 and 13 above, and further in view of Lin, US 6883837.
Regarding claim 15, Foster teaches the self-latching automatic flush-bolt of claim 13.
Foster does teach wherein the latch bolt guide is u-shaped.
Lin teaches wherein the latch bolt guide (19) is u-shaped (Fig 4).
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Foster’s latch bolt guide to be shaped as Lin’s.  The prior art includes each element claimed, although not in a single prior art reference, with the only different between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately, and recognized the results of the combination were predictable, a flush bolt mechanism with a latch bolt guide capable of engaging the latch bolt.  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for flush bolt locks.
Toney, US 1338713 A, a door lock with a latch bolt assembly, latching spring, support bolt, support bolt guide, and trigger bolt.  
Powers, US 3455591 A, teaches an automatic latching flush bolt assembly with latch bolt assembly, latching spring, support bolt, support bolt guide, and trigger bolt.  
Yeh, US 5527074 A, teaches a fire protection door having a heat sensitive safety device latch bolt assembly, latching spring, support bolt, support bolt guide, and trigger bolt.  
Imhoff, US 4049304 A, teaches a self-latching flush bolt with latch bolt assembly, latching spring, support bolt, support bolt guide, and trigger bolt.  
Yeh, US 6283513 B1, teaches a locking device for a two-door unit of swinging type with latch bolt assembly, latching spring, support bolt, support bolt guide, and trigger bolt.  
Tien, US 8979140 B2, teaches a latch with an automatic locking function for a double door with latch bolt assembly, latching spring, support bolt, support bolt guide, and trigger bolt.  
Lin, US 8556306 B1, teaches an anti-pick latch assembly with latch bolt assembly, latching spring, support bolt, support bolt guide, and trigger bolt.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675